                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

HEALTHCARE SERVICES GROUP, INC.                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   ) Case No. 18-CV-161
                                                     )
COLONIAL MANOR HEALTH                                )
CARE, LLC et al.,                                    )
                                                     )
       Defendants.                                   )




                                             ORDER

       Upon request by Defendants for leave to file their separate Counterclaims against

Plaintiff, it is hereby ordered that Defendants’ Motion for Leave to File Counterclaims is hereby

granted. As Defendants have represented to this Court that the Counterclaims are prepared and

ready for filing, Defendants shall file their Counterclaims within two (2) days of this Order.




                              SO ORDERED:_____________________________________



                              DATE:__________________________




          Case 2:18-cv-00161-PP Filed 12/11/18 Page 1 of 1 Document 24
